Ingraham, J. (dissenting):
I think this order in requiring the plaintiff to produce upon the examination all its books and papers cannot be sustained, as the affidavit was not sufficient to require the production of any particular book or paper as necessary for the.examination of the plaintiff. It should, therefore;, be left to the referee to direct the production of any book or paper that is necessary for the proper examination of the witnesses. I think, however, that the affidavit was sufficient to justify the court in directing the plaintiff to be examined as a witness before trial. It is true the principal affidavit upon which the order was granted was made by the defendant’s attorney, but this affidavit was corroborated by the affidavit of the defendant’s representative in the city of New York, and the attorney and this representative were the only ones who knew anything about the action or had cognizance of the facts required to be sworn to. The defendant was a corporation and could not make an affidavit. It had, therefore, to be made by its officers; agents or representatives, and these two representatives, its attorney and agent in New, York, were the only persons who could really depose to any-facts *630that had any relevancy to the application. It is quite true that the affidavit of the defendant’s attorney states that the examination, was necessary and material for other purposes than that prescribed by the Code of Civil Procedure, but enough is stated to show, in view of the counterclaim interposed by the defendant, that the examination of the plaintiff as a witness before trial was material and necessary to enable the defendant to procure testimony to be used at the trial. It is quite as easy to criticize these affidavits as it is to cite cases which would show that tío order for the examination of any witness before trial should ever be granted ; but the Code is mandatory and where it appears that the testimony of an adverse party' is material and necessary for the party applying, I think the examination' should .he allowed. These statutes provide a méthod of taking an examination of the adverse party before the trial rather tlian at the trial. There can be no question but that the defendant could call an officer of the plaintiff to prove the facts as to -the making of this contract and to the delivery to the plaintiff of goods, wares and merchandise under it, and that the defendant was not guilty of a breach of the contract or was éxcused from its • full performance. I think upon those facts being shown the defendant was entitled to an order 'for the examination of the plaintiff before trial, notwithstanding the fact that the defendant’s attorney lias inserted, in his affidavit upon which the order was granted several allegations which tend to show that he also desired by this examination to ascertain what his opponent would swear to as to the amount of damages that it.was claimed the plaintiff had sustained by a breach of the contract. I have never seen any advantage gained by refusing to allow these examinations before trial or any injury result to a really just demand or defense where one has been allowed ; hut it is common to see a just claim or just defense defeated because of the lack of evidence which such an examination would have furnished at the trial. It seems to me that this is a case where-the ends of justice would he promoted by allowing each of the parties to examine the other before trial.
I, therefore, think the order should be affirmed. ■
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. .